PER CURIAM.
The Department of Children and Families (the “Department”) appeals an order of the Public Employees Relations Commission which directed that appellee Belkis Molina be reinstated to her position as family services counselor for the Department. We affirm based on our conclusion that the order is supported by competent substantial evidence. See Glenn v. Dep’t of Prof'l Reg., 410 So.2d 935 (Fla. 3d DCA 1982); § 120.68(10), Fla. Stat. (2006).
“When an agency terminates the employment of a career service employee on certain stated grounds, the agency must affirmatively prove the essence of the allegations by a preponderance of the evidence.” Dep’t of Agric. & Consumer Servs. v. Edwards, 654 So.2d 628, 631 (Fla. 1st DCA 1995) (citation omitted). In this case the hearing officer found that the agency’s proof fell short. We are not permitted to re-weigh the evidence. Glenn, 410 So.2d at 935.
Affirmed.